Mr. Justice Dickey, dissenting: Former statutes required the condition of a recognizance in such case to provide simply that the accused should appear and answer to the charge at a given term, to be named in the recognizance, and not depart the court without leave. Under such recognizance, it was held by this court that the surety was bound for the appearance of the accused, not only during the term named in the recognizance, but from term to term, until discharged by order of the court. (Norfolk v. The People, 43 Ill. 9, and Stokes v. The People, 63 id. 489.) The statute afterwards passed, and now in force, requires such recognizance to be “so conditioned as to bind the accused” to appear at the court on the first day of the next term thereof to be holden in the county (specifying the time and place of holding the same), “ from day to day and from term to term, and from day to day of each term,” until the final order of the court, and to abide such final order, and not depart without leave. To my mind, the object of this modification of the statute on this subject was, to protect the bail from being entrapped into an undertaking not expressly stated in the recognizance. This amendment is a remedial statute. The evil to be remedied was, that under the law, as declared in the cases supra, an unlearned person becoming bail in the old form was very liable to be misled by the terms of the recognizance as to the scope of his undertaking, and to suppose that he was undertaking merely for the appearance of the accused, from day to day, during the first term of the court. To prevent such misapprehension, the statute requires that the undertaking of the bail shall be fully and specifically stated in the condition of the recognizance. In this case, the condition of the recognizance says nothing on the subject of the appearance of the accused beyond the term next after the taking of the recognizance. It does not follow that the recognizance is void, but I think it does follow that the liability of the bail upon the recognizance is not to be extended, by construction, beyond the express undertakings actually incorporated in the condition of the recognizance. Upon this construction of the recognizance, the bail is not shown to have failed in his undertaking.